Citation Nr: 0611116	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  00-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In September 2003, the Board reopened the 
previously denied left knee disability service connection 
claim and remanded the claim for further development.  


FINDING OF FACT

Current left knee disability is not etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Left Knee Disability

There is no issue in this appeal as to whether the veteran 
currently has a left knee disability for which service 
connection is sought.  38 C.F.R. § 3.303 (2005).  Recent VA 
medical examination findings do show an assessment of 
residuals post left patellar tendon rupture reconstruction 
surgery.  Nor is there a dispute as to evidence of a 
pertinent in-service injury.  Id.  The service medical 
records include evidence of a few visits for left knee pain 
after being hit by a door (1989) and a fall while running 
(1990).  Although the service medical records do not include 
a separation medical examination report, it is noted that no 
service medical record subsequent to the few reports of left 
knee pain in 1989 and 1990 reflects complaints about 
recurrent left knee problems.      

The key point of contention here is whether the record 
supports a conclusion that the present left knee disability 
is etiologically related to the in-service injury.  The issue 
of etiology is one for a medical doctor or other 
professional, who, by virtue of appropriate training, 
education, and/or experience, is qualified to address it.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
sole etiology opinion is strongly unfavorable and is quoted 
below in pertinent part:

I am asked whether this problem with the left 
knee is the result of the falls [the veteran] 
had in service in 1989.  I can find no 
evidence to support that contention.  The 
episodes in 1989 were clearly single, acute 
episodes.  There is no evidence of any 
chronicity in the problem with the left knee.  

The above opinion was given by a VA medical doctor based on a 
physical evaluation of the veteran and review of his medical 
history as documented in the claims file.  The Board finds it 
credible and reliable, and there is no clinical evidence 
challenging, or inconsistent with, the ultimate unfavorable 
conclusion itself, or the bases cited by the doctor to 
support his conclusion.  The examiner considered the 
pertinent evidence in the service medical records, and as 
well, pertinent post-service history, to include reported 
1993 automobile accident involving physical impact to both 
knees, and 1998 left patellar tendon rupture while jogging on 
a treadmill for rehabilitation of a right knee disability.  
While the examiner did not explicitly state that post-service 
injuries are the cause of the present disability, it is 
important that he noted that in-service reports of knee 
problems appeared to be "acute, self-limited" in the form 
of contusion and that no "chronic history of problems with 
the knee" (referring to history as of the in-service 
complaints of knee pain) was evidenced.  The service medical 
records concerning the left knee injury do document 
assessment of knee pain, pulled muscle, and contusion, but do 
not reflect a determination then that the problem was of a 
chronic or permanent nature.  

It is noted that the above-quoted portion of the VA 
examination report explicitly refers to 1989 injury but not 
that in 1990.  It seems that the examiner inadvertently 
mentioned only 1989, although he was aware of the 1990 
treatment record, as he does refer specifically to injury due 
to falling, which, according to the service medical records, 
occurred in 1990, whereas, in 1989, the veteran reported 
being hit by a door.  Thus, such apparently inadvertent error 
or omission as to pertinent dates does not undermine the 
probative value of the etiology opinion itself.               

As the preponderance of the evidence disfavors the claim, the 
benefit-of-reasonable doubt is thus inapplicable.  38 C.F.R. 
§ 3.102 (2005).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

First of all, the appeal arises from a January 1999 rating 
decision for which appeal was perfected in February 2000, 
well before enactment of the law that requires the type of 
notice discussed above, and, as such, there is no basis to 
conclude procedural defect exists in terms of lack of notice 
itself or as to timing of any notice.  See Pelegrini, at p. 
120.  Further, as the Board reopened the previously denied 
left knee disability claim in September 2003, and VA must 
thereafter readjudicate the claim anew based on the whole 
record, there is no argument for prejudicial error in terms 
of timing or content of notice as of September 2003, to the 
extent that the issue of new and material evidence to reopen 
was then considered.  

Post September 2003, VA fully met its notice obligations.  A 
March 2005 letter informed the veteran of the basic elements 
of a successful service connection claim.  The rating 
decisions, issued before and after the Board's 2003 decision 
reopening the claim, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) explained why the claim is denied, 
emphasizing lack of clinical evidence of etiological link 
between service and the claimed left knee disability.  
Letters sent in April 2004 and March 2005 told the veteran 
that, if he identifies the sources of pertinent evidence, 
then VA would assist him in obtaining records therefrom.  He 
was told that the responsibility to substantiate the claim 
ultimately lies with him.   Those two letters also asked him 
to supply any pertinent evidence he has, fulfilling the 
notice requirement as to the fourth element.  Citation of 
38 C.F.R. § 3.159 in the October 2005 SSOC further reinforced 
notice of that element.  

Thus, the Board finds that full, content-complying notice was 
given during appeal.  Even as of October 2005, when the last 
SSOC was issued, by which time full notice was supplied, the 
veteran did not thereafter argue that VA failed to comply 
with notice requirements.  Therefore, it finds no prejudicial 
error as to the timing of notice.  See Pelegrini v. Principi, 
supra. 

Also, here, there is no issue as to "veteran" status or the 
existence of a disability.  As the claim is denied, there is 
no prejudice now as to any lack of notice, whether pre or 
post AOJ-decision, on the degree of disability due to left 
knee problems, or the effective date for a grant of service 
connection or even the evaluation of the degree of 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  Despite 
inadequate notice on these elements, the Board finds no 
prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  The crux of this claim is evidence of 
medical nexus between service and current disability, and 
notice was given as to this requirement.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent VA and private 
clinical records, including VA examination records, service 
medical records, Social Security Administration (SSA) 
records, and hearing testimony.  The Board's development 
directives were completed.  

Finally, the Board fails to find any breach of a duty to 
assist, or even duty to notify, with respect to the records 
of "Baptist Medical Towers" (BMT), as argued in March 2006 
by the veteran's representative.  Again, VA clearly informed 
the veteran of what evidence service connection requires; in 
the April 2005 letter, the RO listed which evidence is 
already of record and asked him to limit his response thereto 
in the form of executed VA Form 21-4142s (authorization to 
release records) on sources of pertinent evidence not of 
record.  He responded with a completed Form 21-4142 for BMT 
and Dr. Kabbani at BMT, and the RO submitted a records 
request to BMT in July 2005, which was returned as 
undeliverable.  The veteran previously was told, more than 
once, that he ultimately is responsible for substantiating 
his claim with evidence not in government custody.  The RO 
took appropriate action responsive to Form 21-4142 consistent 
with the duty to assist.  Then, in the October 2005 SSOC, the 
RO notified the veteran that the BMT inquiry was returned, 
putting him on notice that he or his representative should 
take action if he wishes to have BMT records considered.  No 
communication was received as to whether he would attempt to 
obtain BMT records himself, nor did he or the representative 
ask for further assistance in obtaining them by, e.g., 
supplying an alternative mailing address for that facility.  

Nor does the Board find convincing the representative's 
argument that, given the veteran's psychiatric problems 
(citing auditory hallucinations and limited coping skills), 
VA should have exerted further effort to obtain BMT records.  
There is authority contrary to that proposition.  See, e.g., 
Stewart v. Brown, 10 Vet. App. 15, 19 (1997) (the fact that 
the veteran was mentally incompetent when he filed a 1970 
pension claim did not trigger heightened duty to assist).  

Moreover, the representative's argument that, "had [BMT] 
records been available, they would likely have placed [the] 
claim in a more positive light," seems to be based on an 
inaccuracy, as the SSA records package does include the 
records of East Tennessee Neurological Clinic, P.C., located 
at Baptist Medical Center and bearing the same mailing 
address as reported by the veteran in Form 21-4142, and Dr. 
Kabbani, and they do not buttress the claim, which, here, in 
essence, turns on clinical evidence of etiological link 
between service and current disability.  To the extent the 
SSA records package might not contain complete copies of that 
facility's records, the Board has explained above why duties 
to notify and assist were fulfilled.  In other words, even if 
the SSA records did not include any BMT records, in the 
Board's view, the RO has fully complied with its assistance 
obligations as to that facility's record.        


ORDER

Service connection for left knee disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


